Citation Nr: 0526201	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971, and died in April 1995.  The appellant is his 
daughter.  Her mother, the veteran's former wife (they were 
divorced prior to his death), is acting as her custodian.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied service 
connection for the cause of the veteran's death.  The July 
1999 rating decision also addressed other claims, but the 
appellant, through her custodian, has limited her appeal to 
the issue listed on the first page of this decision.  See VA 
Form 9, received in June 2000.  In a January 2000 statement 
of the case (SOC) the RO noted that a claim of service 
connection for the cause of the veteran's death was 
previously denied, but nonetheless addressed the claim de 
novo.  When a claim has been previously disallowed and such 
decision became final, the Board is required to determine 
whether new and material evidence has been presented to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the issue is characterized as 
stated.  In September 2002 the Board undertook development 
for evidence which was constructively of record (VA treatment 
records and Social Security Administration (SSA) records) 
under authority then in effect.  In August 2003 the case was 
remanded for RO initial consideration of the additional 
evidence received. 


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision denied service 
connection for the cause of the veteran's death based on a 
finding that the disabilities that caused his death, 
respiratory failure and colon cancer with liver metastasis 
were not shown to be related to his military service.  

2.  Evidence received since the June 1995 rating decision 
does not tend to show that disability the caused or 
contributed to cause the veteran's death was service 
connected; does not bear directly and substantially upon the 
matter of service connection for the cause of the veteran's 
death; and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for the cause of 
the veteran's death may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  

The appellant was notified why her claim was denied in the 
July 1999 rating decision and in a January 2000 statement of 
the case (SOC).  A May 1999 letter (before the decision 
appealed; the VCAA was not enacted in 1999), provided the 
appellant initial notice of what was needed to establish 
entitlement to the benefit sought.  While that letter 
obviously did not provide the full notice required by the 
VCAA, later communications have supplemented that initial 
notice and advised the appellant of everything required.  A 
November 2003 supplemental SOC (SSOC) outlined pertinent VCAA 
provisions.  [An April 2004 letter provided notice in more 
complete form, as required.  That letter was returned as 
undeliverable.  The VA is not required "to turn up heaven 
and earth" to find the correct address for a claimant.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).  At any rate, the 
appellant was provided notice of everything essential in 
previous communications.]  Everything submitted by the 
appellant to date has been accepted for the record, and 
considered.  

As to notice content the May 1999 letter advised the 
appellant what type of evidence (medical records showing a 
nexus between the veteran's death-causing illness(es) and his 
service) was needed to establish service connection for the 
cause of the veteran's death (and by inference what she 
should submit).  As the same type of evidence is needed to 
reopen the claim, the appellant is not prejudiced by the fact 
that the RO discussed the claim in de novo terms, or accorded 
a broader scope of review than was warranted.  The November 
2003 SSOC, at page four, advised her to "provide any 
evidence in [her] possession that pertains" to her claim.  
She has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records, as well as records from SSA.  The 
appellant has not identified any pertinent records 
outstanding.  The duty to assist provisions of the VCAA 
regarding obtaining a medical opinion do not attach until a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  VA's duties to assist, including 
those mandated by the VCAA, are met.  


Factual Basis

The veteran's service medical records, including a February 
1968 pre-induction examination report and an August 1971 
Report of Medical History, show no abnormality of the 
veteran's colon, liver, or respiratory system.  

An October 1971 rating decision granted service connection 
for a zygoma fracture residual scar, rated 0 percent, the 
veteran's only service-connected disability.  

A VA discharge summary, showing that the veteran was admitted 
in September 1994 and discharged in October 1994, includes a 
diagnosis of perforated sigmoid colon cancer with 
carcinomatosis.  During the hospitalization he underwent 
exploratory laparotomy, sigmoid resection, and end sigmoid 
colostomy with a Hartman's pouch.

December 1994 and February 1995 VA progress notes report 
treatment for postoperative colon cancer.  

A certificate of death shows that the veteran died on April 
[redacted], 1995.  The causes of death listed were respiratory 
failure, liver failure, and metastatic colon carcinoma.  

A June 1995 rating decision denied the appellant's initial 
claim seeking service connection for the cause of the 
veteran's death essentially because the death-causing 
illnesses were not shown to be related to the veteran's 
military service.  The appellant was notified of, and did not 
appeal, this decision.  

The appellant sought to reopen the claim in February 1999, 
arguing that the veteran's colon cancer was due to his having 
been exposed to Agent Orange while serving in Vietnam.  See 
VA Form 21-4138.  [There is no evidence that the veteran 
served in Vietnam; he did serve in Korea, in 1971 per a 
dental record.]  
By letter of March 1999 the RO informed the appellant that 
her claim was previously denied in June 1995 and that she may 
reopen her claim by submitting new and material evidence.  In 
July 1999 the RO again denied the claim, on de novo review.  
The appellant perfected an appeal to this decision.  

An October 1994 Social Security Administration determination 
(accompanied by medical records), received in December 2002, 
notes that the veteran became disabled in September 1994, 
with a primary diagnosis of adenocarcinoma of the colon 
metastatic to the liver.  The medical records include reports 
of treatment for injuries the veteran sustained in a motor 
vehicle accident in 1980 (and extensive follow-up) and 
reports of the veteran's treatment (including in VA 
facilities) in 1994 and 1995.  No record relates the 
veteran's death-causing disabilities to his active service.

Laws and Regulations

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, an unappealed rating decision is final based on 
the evidence of record at the time of the decision.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  [Notably, 38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised by the 
VCAA, effective for claims filed on or after August 29, 2001.  
The instant claim to reopen was filed before that date, and 
the new definition does not apply.]  

Analysis

A June 1995 rating decision denied service connection for the 
cause of the veteran's death, finding that the evidence did 
not show that the veteran's death-causing disabilities, 
respiratory failure, liver failure, or colon cancer were 
related to his active service, or that service connected 
disability caused or contributed to cause his death.  The 
appellant was notified of this decision and did not appeal 
it; it is final.  38 U.S.C.A. § 7105.  However, as noted, the 
claim may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.  

For evidence to be new and material in the matter, it would 
have to tend to show that a disability which caused or 
contributed to cause the veteran's death was related to his 
active service.  No evidence received since the June 1995 
rating decision tends to do so.  The medical records received 
show treatment for the death-causing disability(ies); but 
there is no record which relates any such disability to the 
veteran's service in any way.  These records are cumulative 
evidence; it was previously established, and is not in 
dispute, which disabilities caused the veteran's death.  
Hence, such records are not new.  The records which document 
the treatment, including extensive follow-up, the veteran 
received after a motor vehicle accident in 1980 do not 
pertain to the matter at hand, and are not material 

In her June 2000 substantive appeal, the appellant argues 
that the veteran's death was due to exposure to Agent Orange 
in Korea.  In March 2003 the Veterans Benefits Administration 
(VBA) provided guidance to all ROs regarding exposure to 
Agent Orange for veterans serving in locations other than 
Vietnam, primarily Korea.  The Department of Defense has 
provided information to VA indicating that Agent Orange was 
used from April 1968 through July 1969 along the DMZ in 
Korea.  Though it is not clear whether the veteran was in 
Korea during this time (he is shown to have been in Korea in 
1971), the presumption of service connection based on 
exposure to herbicides exists only for specified diseases.  
See 38 C.F.R. § 3.309(e).  Neither colon nor liver cancer is 
listed among the presumptive diseases.  See 38 C.F.R. 
§ 3.309(e).  Accordingly, even if it was shown that the 
veteran had an earlier period of service in Korea, and along 
the DMZ, the herbicide exposure presumptions would not apply.

The appellant has not submitted any competent evidence 
relating the veteran's death-causing disabilities to his 
service.  Because she is a layperson, her own opinion in this 
matter is not competent evidence, as opinions regarding 
medical nexus require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While some of the additional evidence is new in the sense 
that it was not previously of record, it does not bear 
directly on the matter at hand, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  As new and material evidence in this 
matter has not been received since June 1995, the petition to 
reopen the claim must be denied.  
ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


